Case: 14-50872      Document: 00513241999         Page: 1    Date Filed: 10/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50872
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         October 22, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JESUS GARCIA-PILLADO, also known as Javier Martinez-Sanchez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 4:14-CR-192-1


Before HIGGINBOTHAM, DENNIS, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Jesus Garcia-Pillado raises
an argument that is foreclosed by United States v. Martinez-Lugo, 782 F.3d
198, 204-05 (5th Cir.), petition for cert. filed (June 19, 2015) (No. 14-10355). In
Martinez-Lugo, 782 F.3d at 204-05, we held that an enhancement under
U.S.S.G. § 2L1.2(b)(1)(A)(i) for a prior conviction of a drug trafficking offense
is warranted regardless whether the conviction for the prior offense required


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-50872   Document: 00513241999   Page: 2   Date Filed: 10/22/2015


                              No. 14-50872

proof of remuneration or commercial activity. The Government’s unopposed
motion for summary affirmance is GRANTED, its alternate motion for an
extension of time is DENIED, and the judgment of the district court is
AFFIRMED.




                                    2